NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted January 4, 2019* 
                                 Decided February 1, 2019 
                                               
                                          Before 
 
                     KENNETH F. RIPPLE, Circuit Judge 
                      
                     MICHAEL S. KANNE, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 19‐1022                                       Appeal from the United States District 
                                                  Court for the Southern District of 
UNITED STATES OF AMERICA,                         Illinois. 
      Plaintiff‐Appellee,                          
                                                  No. 12‐cr‐30239 
      v.                                           
                                                  David R. Herndon, 
ANTWON D. JENKINS,                                Judge. 
      Defendant‐Appellant.                         
 
                                          O R D E R 
                                                 
       On February 24, 2017, we vacated Antwon Jenkins’s conviction under 18 U.S.C.   
§ 924(c)(1)(A)(ii) for using or carrying a firearm to commit a federal crime of violence. In 
so ruling, we relied upon United States v. Cardena, 842 F.3d 959, 996 (7th Cir. 2016), 
where we held that § 924(c)(3)(B) is unconstitutionally vague.   
 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the record. See Fed. R. App. P. 34(a)(2). 
No. 19‐1022                                                                           Page  2 
 
        On May 14, 2018, the Supreme Court vacated our judgment and remanded for 
further consideration in light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In Dimaya, a 
divided Court held that 18 U.S.C. § 16(b)—which increases the maximum sentence for a 
defendant convicted of illegally reentering the United States if convicted of an 
“aggravated felony” prior to removal—was unconstitutionally vague. The district court 
has stayed the resentencing proceedings while Jenkins’s direct appeal pends.   
 
        On November 13, 2018, Jenkins moved to obtain copies of the grand jury 
transcripts in his case. Thirteen days later, he filed a motion requesting copies of several 
motions and briefs filed during his prosecution. In both motions, Jenkins explained that 
he requires the documents because he intends to file a petition for habeas relief under 
28 U.S.C. § 2255 (notwithstanding the fact that his direct appeal is ongoing). The district 
court denied both motions. Jenkins promptly appealed. After review, we conclude that 
this appeal is successive to Jenkins’s appeal in No. 14‐2898.   
         
        We begin with Jenkins’s request for copies of motions his attorney filed during 
the prosecution and related briefing. The district court denied the requests for three 
reasons. First, Jenkins failed to show that he exhausted alternative means of obtaining 
the documents (from his trial or appellate counsel, for instance). Second, Jenkins had 
not demonstrated his financial inability to obtain the documents through the normal 
course. Third, the district court found that a “defendant must first file a 28 U.S.C. § 2255 
petition in order to obtain documents.” 
 
        The last finding was erroneous: our case law clearly establishes that a petitioner 
may seek and obtain court records in anticipation of filing a § 2255 petition. See Rush v. 
United States, 559 F.2d 455, 458 (7th Cir. 1977) (finding that indigent petitioners who lack 
other avenues of access possess “an absolute personal right to reasonable access to the 
pre‐existing files and records of their underlying case” at public expense). But the 
district court’s alternative bases for denying the motion were permissible. In U.S. ex rel. 
Davidson v. Wilkinson, we approvingly noted that the district court required the 
defendant to “exhaust his private sources of access to transcripts and records” and 
further mentioned the relevance of “financial resources.” 618 F.2d 1215, 1218 & nn.3–4 
(7th Cir. 1980). Jenkins is presently represented by counsel; he should direct his request 
to them.           
 
        Jenkins has also requested transcripts of the grand jury testimony of certain 
witnesses. Under Federal Rule of Criminal Procedure 6(e)(3)(E)(i), the district court may 
authorize disclosure of grand jury documents “preliminary to or in connection with a 
No. 19‐1022                                                                           Page  3 
 
judicial proceeding.” That rule allows for “motions for disclosure of grand jury matters 
after the conclusion of criminal proceedings.” United States v. Campbell, 294 F.3d 824, 827 
(7th Cir. 2002). But disclosure in that scenario is “available only where the material is 
related directly to identifiable litigation, pending or anticipated, and the party 
requesting the information demonstrates a compelling need for the material.” Id.   
 
        Jenkins contends that he needs the grand jury transcripts to prepare his a § 2255 
habeas petition. But he fails to show a compelling need for the transcripts for two 
reasons. First, Jenkins’s direct appeal is still pending, and so any petition under § 2255 
would be premature. See United States v. Robinson, 8 F.3d 398, 405 (7th Cir. 1993) 
(“[A]bsent extraordinary circumstances, the district court should not consider § 2255 
motions while a direct appeal is pending.”). Second, Jenkins has not explained why he 
needs the grand jury transcripts to prepare the initial § 2255 petition. As evidenced by 
his fifteen‐page motion requesting the transcripts, he is already fully capable of 
articulating his theory of error (which appears to involve a violation of the compelled‐
testimony doctrine established in Kastigar v. United States, 406 U.S. 441 (1972)). After 
filing his petition, Jenkins will be better able to demonstrate the need for the transcripts, 
and the district court will be better positioned to review their materiality. The district 
court properly denied his motion. 
 
        We AFFIRM the district court’s denial of Jenkins’s motions for court records and 
grand jury transcripts.